DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13 in the reply filed on 10/18/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a charging module configured to: …at least one of: charge ones of the battery cells individually; and charge groups of two or more of the battery cells.”  It is unclear from the presented claim language if the charging module has to be able to carry out both of those aspects (individual cell charging and group cell charging) even though it would only carry out one of those aspects at a time, or if the charging module only has to be able to carry out one of those aspects.  Additionally, claim 1 recites “ones of the battery cells” which appears to be grammatically incorrect and makes it unclear as to how many cells are connected.
Claims 2-13 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.
Claims 2, 3, and 5 all recite the phrase “the voltage”; however, it is unclear if the voltage is referring to “the voltage of the received power” or if the voltage is referring to a different voltage such as the first or second nominal voltage.  In order to expedite prosecution, “the voltage” recited in these claims has been interpreted as referring to “the voltage of the received power”.
Claim 4 is dependent upon claim 3 and therefore also contain the problematic language.
Claim 11 recites the limitation "the second type of connector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  “A second type of connector” is recited in claim 9, but claim 11 is dependent upon claim 1 which has does not recite a second type of connector.
Claim 12 recites the limitation "the second type of connector" in lines 5-6 and 8.  There is insufficient antecedent basis for this limitation in the claim.  “A second type of connector” is recited in claim 9, but claim 12 is dependent upon claim 1 which does not recite a second type of connector. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0256568).
With respect to claim 1, Lee discloses a battery charging system of an electronic device, comprising: a battery having a first nominal voltage (para 0031, 0180, and 0205) and including: battery cells each having a second nominal voltage that is less than the first nominal voltage (para 0031, 0180, and 0205); and electrical connectors that electrically connect ones of the battery cells to provide the battery with the first nominal voltage (para 0033-0037 and 0168); a first charge port configured to electrically connect to a first type of connector (para 0031, 0200, and 0203); a charging module configured to: receive power via the first charge port (para 0031, 0200, and 0203); and when a voltage of the received power is less than the first nominal voltage at least one of: charge ones of the battery cells individually (para 0031 and 0205); and charge groups of two or more of the battery cells (para 0031 and 0205).
With respect to claim 2, Lee discloses the battery charging system of claim 1 wherein the charging module is configured to, when the voltage of the received power is less than the first nominal voltage, determine a number of the battery cells to charge at a time based on the voltage and the second nominal voltage (para 0031, 0180, and 0205).
With respect to claim 5, Lee discloses the  battery charging system of claim 1 wherein the charging module is further configured to when the voltage is greater than or equal to the first nominal voltage, charge all of the battery cells concurrently (para 0031 and 0205, also see para 0009 and 0102).
With respect to claim 6, Lee discloses the  battery charging system of claim 1 further comprising a reconfiguration module having outputs connected to the battery cells individually, wherein the charging module is configured to actuate the reconfiguration module to charge the battery cells (para 0033-0037, 0104-0105, 0168, and 0200).
With respect to claim 9, Lee discloses the  battery charging system of claim 1 further comprising a second charge port, configured to electrically connect to a second type of connector, wherein the charging module is further configured to receive power via the second charge port, and wherein the second type of connector does not satisfy any universal serial bus (USB) standard (para 0200, 0203, and 0205, also see para 0031, 0037, and 0114).
With respect to claim 10, Lee discloses the  battery charging system of claim 9 wherein: the first type of connector has a first maximum voltage; the second type of connector has a second maximum voltage; and the second maximum voltage is greater than the first maximum voltage (para 0031, 0037, 0114, 0200, 0203, and 0209, where different sources can include a generator, main AC line, and vehicle system regenerative charging, also see para 0009 and 0102).
With respect to claim 11, Lee discloses the  battery charging system of claim 1 further comprising: a charger having a plug end configured to receive power via a wall outlet, and a charge cable connected at a first end to the charger and connected at a second end to the second type of connector (para 0031 and 0209, also see para 0173 and 0190, where a generator or vehicle system for regenerative charging and a main AC line or wall outlet are interpreted as having different connectors).
With respect to claim 12, Lee discloses the  battery charging system of claim 1 further comprising: a charger having a plug end configured to receive power via a wall outlet, and a charge cable connected at a first end to the charger and connected at a second end to a third type of connector that is different than the second type of connector (para 0031 and 0209, also see para 0173 and 0190); and an adaptor having a first end configured to electrically connect to the third type of connector and a second end having the second type of connector (para 0031, 0033, 0173, 0190, and 0209, where a generator or vehicle system for regenerative charging and a main AC line or wall outlet are interpreted as having different connectors).
With respect to claim 13, Lee discloses the  battery charging system of claim 1 wherein the vehicle is one of an electric bicycle and an electric scooter (para 0021, 0029, and 0100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0256568).
With respect to claim 3, Lee discloses the  battery charging system of claim 2 wherein the charging module is configured to set the number based on the voltages (para 0009, 0031, 0102, 0180, and 0205).
However, Lee does not expressly disclose that the number is based on the voltage divided by the second nominal voltage.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Selecting the number of cells based on the available voltage and the cell voltage relation would provide proper voltage values that allow for charge transfer at safe and efficient levels.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting the number of battery cells based on the voltage divided by the second nominal voltage in the device of Lee, so that the system could provide proper voltage values that allow for charge transfer at safe and efficient levels while avoiding damage or a failure to transfer charge.
With respect to claim 4, Lee does not expressly disclose wherein the charging module is configured to round the number down to a nearest integer when the number is a non-integer.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Selecting the number of cells based on the available voltage and the cell voltage relation would provide proper voltage values that allow for charge transfer at safe and efficient levels.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include setting the number of battery cells by rounding down to the nearest integer in the device of Lee, so that the system could provide proper voltage values that allow for charge transfer at safe and efficient levels while avoiding damage or a failure to transfer charge.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0256568) in view of Hayakawa (US 2014/0266051).
With respect to claim 7, Lee discloses the  battery charging system of claim 1 further comprising a reconfiguration module includes: a pair of switches per battery cell configured output power to at least one of: ones of the battery cells individually, and groups of two or more of the battery cells (para 0033-0037, 0104-0105, 0168, and 0200, also see abstract and para 0031).
However, Lee does not expressly disclose a transformer per battery cell.
Hayakawa discloses a battery charging system which includes a transformer per battery cell (para 0112-0114, also see 27a in Fig. 6), in order to reduce leakage inductance and improve efficiency and coupling.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a transformer per battery cell in the device of Lee, as did Hayakawa, so that the system could reduce leakage inductance while also improving the coupling and power efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0256568) in view of Sherstyuk (US 2015/0048796).
With respect to claim 8, Lee does not expressly disclose wherein the first type of connector satisfies a universal serial bus (USB) standard.
	Sherstyuk discloses a battery charging system which includes a connector that satisfies a USB standard (para 0126 and 0135), in order to use a power supply connection which is commonly available and provides supply voltages at desired levels for proper operation.
	At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a connector that satisfies a USB standard in the device of Lee, as did Sherstyuk, so that the system could use an additional power supply connection which is commonly available to provide a supply voltage at desired levels when another power supply is not available.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Norton (US 2013/0234667).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859